         Case 6:19-cv-00236-ADA Document 115 Filed 10/29/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION



 SOLAS OLED LTD., an Irish corporation,

                     Plaintiff,
                                                        CASE NO. 6:19-CV-00236-ADA
              v.
                                                        JURY TRIAL DEMANDED
 LG DISPLAY CO., LTD., a Korean
 corporation; LG ELECTRONICS INC., a
 Korean corporation; and SONY
 CORPORATION, a Japanese corporation,

                     Defendants.


                JOINT MOTION TO AMEND THE SCHEDULING ORDER

       Plaintiff Solas OLED Ltd. and Defendants LG Display Co., LTD, LG Electronics Inc., and

Sony Corporation (collectively, the “Parties”) respectfully request the Court modify certain dates

in the Scheduling Order (Dkt. No. 59). The Parties have been working diligently to meet the

Court’s deadlines, but the Parties agree that a brief extension is needed for the following deadlines:

              Item                       Current Deadline                 Proposed Deadline

 Close of Fact Discovery.          Friday, October 30, 2020          Friday, November 13, 2020

 Opening Expert Reports.           Friday, November 6, 2020          Tuesday, November 24, 2020

 Rebuttal Expert Reports.          Friday, December 4, 2020          Wednesday, December 23,
                                                                     2020

 Close of Expert Discovery.        Wednesday, December 23,           Friday, January 8, 2021
                                   2020

 Deadline to meet and confer to Friday, January 8, 2021              Tuesday, January 12, 2021
 discuss narrowing the number
 of claims asserted and prior art
 references at issue. The parties
 shall file a report within 5


JOINT MOTION TO AMEND THE SCHEDULING ORDER – Page 1
         Case 6:19-cv-00236-ADA Document 115 Filed 10/29/20 Page 2 of 5




 business days regarding the
 results of the meet and confer.

       The requested extension is not for the purpose for delay, and the remaining deadlines in

the Scheduling Order shall remain unchanged. The parties agree that these new deadlines do not

include an extension to serve any new discovery requests, notices, subpoenas, etc. under the

original schedule, i.e., 30 days before the original fact discovery cut-off.


                                                   Respectfully submitted,

                                                   /s/ Philip X. Wang
                                                   Marc Fenster
                                                   California State Bar No. 181067
                                                   Email: mfenster@raklaw.com
                                                   Reza Mirzaie
                                                   Email: rmirzaie@raklaw.com
                                                   California State Bar No. 246953
                                                   Neil A. Rubin
                                                   California State Bar No. 250761
                                                   Email: nrubin@raklaw.com
                                                   Philip X. Wang
                                                   California State Bar No. 262239
                                                   pwang@raklaw.com
                                                   Kent N. Shum
                                                   California State Bar No. 259189
                                                   Email: kshum@raklaw.com
                                                   RUSS AUGUST & KABAT
                                                   12424 Wilshire Blvd. 12th Floor
                                                   Los Angeles, CA 90025
                                                   Tel: 310.826.7474

                                                   Sean A. Luner
                                                   California State Bar No. 165443
                                                   Email: sean@dovel.com
                                                   Gregory S. Dovel
                                                   California State Bar No. 135387
                                                   Email: greg@dovel.com
                                                   Jonas Jacobson
                                                   Email: jonas@dovel.com
                                                   California State Bar No. 269912
                                                   DOVEL & LUNER, LLP
                                                   201 Santa Monica Blvd., Suite 600



JOINT MOTION TO AMEND THE SCHEDULING ORDER – Page 2
       Case 6:19-cv-00236-ADA Document 115 Filed 10/29/20 Page 3 of 5




                                       Santa Monica, CA 90401
                                       Tel: 310.656.7066


                                       T. John Ward, Jr.
                                       Texas State Bar No. 00794818
                                       E-mail: jw@wsfirm.com
                                       Claire Abernathy Henry
                                       Texas State Bar No. 24053063
                                       E-mail: claire@wsfirm.com
                                       Andrea L. Fair
                                       Texas State Bar No. 24078488
                                       E-mail: andrea@wsfirm.com
                                       WARD, SMITH & HILL, PLLC
                                       PO Box 1231
                                       Longview, TX 75606
                                       Tel: 903.757.6400
                                       Fax: 903.757.2323

                                       ATTORNEYS FOR PLAINTIFF SOLAS
                                       OLED, LTD.




JOINT MOTION TO AMEND THE SCHEDULING ORDER – Page 3
       Case 6:19-cv-00236-ADA Document 115 Filed 10/29/20 Page 4 of 5




                                       /s/ Jennifer H. Doan
                                       Jennifer H. Doan
                                       Texas Bar No. 08809050
                                       Email: jdoan@haltomdoan.com
                                       Joshua R. Thane
                                       Email: jthane@haltomdoan.com
                                       Texas Bar No. 24060713
                                       J. Randy Roeser
                                       Email: rroeser@haltomdoan.com
                                       Texas Bar No. 24089377
                                       Cole A. Riddell
                                       Email: criddell@haltomdoan.com
                                       Texas Bar No. 24105423
                                       HALTOM & DOAN
                                       6500 Summerhill Road, Suite 100
                                       Texarkana, TX 75503
                                       Tel: 903.255.1000
                                       Fax: 903.255.0800

                                       Douglas E. Lumish
                                       California State Bar No. 183863
                                       Email: doug.lumish@lw.com
                                       Gabriel S. Gross
                                       California State Bar No. 254672
                                       Email: gabe.gross@lw.com
                                       Andrew Max Goldberg
                                       California State Bar No. 307254
                                       Email: drew.goldberg@lw.com
                                       LATHAM & WATKINS LLP
                                       140 Scott Drive
                                       Menlo Park, CA 94025
                                       Tel: 650.328.4600
                                       Fax: 650.463.2600

                                       Joseph H. Lee
                                       California State Bar No. 248046
                                       Email: joseph.lee@lw.com
                                       LATHAM & WATKINS LLP
                                       650 Town Center Drive, 20th Floor
                                       Costa Mesa, CA 92626
                                       Tel: 714.540.1235
                                       Fax: 714.755.8290




JOINT MOTION TO AMEND THE SCHEDULING ORDER – Page 4
         Case 6:19-cv-00236-ADA Document 115 Filed 10/29/20 Page 5 of 5




                                                   Blake R. Davis
                                                   California State Bar No. 294360
                                                   Email: blake.davis@lw.com
                                                   LATHAM & WATKINS LLP
                                                   505 Montgomery Street, Suite 2000
                                                   San Francisco, CA 94111
                                                   Tel: 415.391.0600
                                                   Fax: 415.395.8095

                                                   ATTORNEYS FOR DEFENDANTS
                                                   LG DISPLAY CO., LTD.; LG
                                                   ELECTRONICS INC.; AND SONY
                                                   CORPORATION

                                                   Gregory S. Gewirtz (pro hac vice pending)
                                                   Email: ggewirtz@lernerdavid.com
                                                   Jonathan A. David (pro hac vice pending)
                                                   Email: jdavid@lernerdavid.com
                                                   LERNER, DAVID, LITTENBERG,
                                                   KRUMHOLZ & MENTLIK, LLP
                                                   20 Commerce Drive
                                                   Cranford, NJ 07016
                                                   Tel: 908.654.5000
                                                   Fax: 908.654.7866
                                                   Email: litigation@lernerdavid.com

                                                   ATTORNEYS FOR DEFENDANT SONY
                                                   CORPORATION


                                 CERTIFICATE OF SERVICE

        The undersigned certifies that on the 29th day of October, 2020, I electronically filed this
document with the Clerk of Court via the Court’s CM/ECF system which will send notification of
such filing to all counsel of record, all of whom have consented to electronic service in this action.



                                                   /s/ Jennifer H. Doan
                                                   Jennifer H. Doan




JOINT MOTION TO AMEND THE SCHEDULING ORDER – Page 5
